El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Jnan Mendoza, vecino de la Capital, dedicado a la venta de carne fresca en la ciudad procedente de mataderos de Guaynabo y otros pueblos de la Isla, inició este procedimiento de certiorari en la corte del distrito contra la Junta de Comi-sionados de San Juan en solicitud de que se declarara nula cierta ordenanza aprobada por la misma en enero 4, 1933. Se defendió la junta y sometido el caso finalmente a la corte fue resuelto en favor del peticionario por sentencia de abril 29, 1933.
Apeló la junta. La transcripción se radicó en junio 28, 1933. La apelante solicitó varias prórrogas archivando su alegato en febrero 17, 1934. En mayo 29 último se celebró la vista del recurso y el caso quedó sometido a nuestra con-sideración y resolución.
Parece conveniente transcribir íntegra la ordenanza cuya nulidad se pide. Es así:
“ORDENANZA NÚM. 118. — Para someter a inspección toda carne fresca de animales que se introduzca o venda en la Capital y que proceda de animales beneficiados fuera de los límites territoriales de la misma; para establecer las personas encargadas de esta inspec-ción; fijar derechos de inspección; establecer xoenalidades por las infracciones de esta Ordenanza y para otros fines.
“Ordénase por la Junta de Comisionados de San Juan:
“Sección 1. — Por la presente queda prohibida la introducción o venta de carne fresca de animales beneficiados fuera de los límites territoriales de la Capital de Puerto Rico, si dicha carne, antes de ser expuesta para su venta, no ha sido inspeccionada ni aprobada por el Director de Sanidad y Beneficencia de la Capital, o por sus agen-tes en la forma y manera que más adelante se provee, y sin que la persona que la introdujere o vendiere hubiere satisfecho el arbitrio de inspección correspondiente; Disponiéndose, que la carne refrige-rada que se importa de los Estados Unidos queda exceptuada de las anteriores disposiciones, por estar la misma sujeta a la inspección sa-nitaria del servicio de salud pública del Gobierno de los Estados Uni-dos, así como también las carnes frescas de animales beneficiados dentro de los límites del Gobierno de la Capital, las cuales quedan *171exentas de las disposiciones de esta Ordenanza, por cuanto las mismas están sujetas a una adecuada inspección y los mataderos están regla-mentados e inspeccionados por las autoridades del Gobierno de la Capital.
“Sección 2. — Toda persona que introdujere para consumo o venta a la Capital de Puerto Rico, carnes frescas de animales beneficiados fuera de los límites del Gobierno de la Capital, obtendrá una licencia expedida por el Departamento de Sanidad y Beneficencia de la Capital, cumplirá los requisitos que por reglamento dicho Departamento exigiere, y satisfará previamente a la Tesorería de la Capital, la suma de veinte centavos ($0.20) por cada arroba, como arbitrio o derecho de inspección.
“Sección 3. — Toda persona que introduzca dentro de los límites territoriales del Gobierno de la Capital, ofrezca a la venta o permitiere que se ofrezca a la venta, o toda persona que la venda, ofrezca o tu-viere en venta, carne fresca de animales que no haya sido previamente inspeccionada y aprobada por el Director de Sanidad y Beneficencia de la Capital, o por sus agentes o delegados, en la forma que se provee, incurrirá en pena máxima de $50.00, o prisión máxima de 15 días o ambas penas a discreción del Tribunal.
“Sección 4. — El Director de Sanidad y Beneficencia, en coope-ración con el Administrador de la Capital y el Tesorero de la misma, queda facultado para delegar la inspección que provee la presente Ordenanza, en los encargados de las plazas de mercado de San Juan, Puerta de Tierra y Santurce, así como en los comisarios de la Capital, cuyos empleados están adscritos a los Departamentos de Te-sorería y Administración de la Capital, hasta tanto la Juma de Co-misionados provea personal adecuado para este servicio de in:: moción.
“Sección 5. — Esta Ordenanza empezará a regir .a los veinte días después de ser aprobada y publicada, conforme provee la ley, y de-roga toda resolución, acuerdo u ordenanza que en todo o en parte estuviere en conflicto con sus disposiciones, y especialmente las dis-posiciones de la Ordenanza No. 58, aprobada por la Junta de Comi-sionados el día 5 de mayo de 1932.”
Los motivos de nulidad aducidos fueron:
(1) Violación del artículo 2 de la Ley Orgánica porqne se establece nna diferencia entre la carne que se introduzca en San Juan procedente de la Isla y la que procede del mismo San Juan o de los Estados Unidos;
*172(2) Violación del mismo precepto legal porque se obsta-culiza la competencia y venta de carne fresca en San Jnan ya qne se impone nn tributo a la que procede de la Isla y se exonera a la de las otras procedencias;
(3) El impuesto de veinte centavos por arroba de carne introducida en San Juan de la Isla es opresivo, injusto y arbitrario, toda vez que los introductores están obligados a pagar además un arbitrio a los municipios donde el ganado se sacrifica y la licencia por los puestos que utilizan para la venta;
(4) No es uniforme ya que impone una multa máxima de cincuenta dólares o prisión máxima de quince días a los vendedores de carne precedente de la Isla que infrinjan la ordenanza y no impone igual penalidad a los vendedores de carne de ganado sacrificado en San Juan o importada de los Estados Unidos sin la inspección y el pago del impuesto acordado por la misma;
(5) Prohíbe a los vendedores de carne procedente de la Isla ejercer dicho negocio en iguales condiciones que los vendedores de carne de las otras procedencias; y
(6) El Gobierno de la Capital no tiene autoridad de acuerdo con la ley de su creación para imponer el derecho de inspección que establece la ordenanza.
Comenzaremos nuestro estudio por el último, el marcado con el número 6.
Los habitantes de la Capital de Puerto Rico fueron cons-tituidos en una corporación política y jurídica por ley de mayo 15, 1931, leyes de 1931 p. 627, cuyas facultades legis-lativas se extienden dentro de los límites de su territorio a todo asunto de naturaleza local que se relacione “con su gobierno, rentas y asignaciones, recaudación y desembolsos, empréstitos, obras públicas, instrucción pública, beneficencia y salud públicas, orden, seguridad y limpieza públicas, poli-cía, cárceles, ornato, calles, parques, plazas, construcciones, mercados, mataderos, cementerios, alcantarillados, muelles, comercio, industrias, transportes, acueductos, alumbrado pú-*173Mico, y toda clase de servicios públicos y actividades en bene-ficio de la capital y para el fomento, progreso y bienestar de ésta; ...”
Dichas facultades se ejercen por medio de nn organismo de gobierno que se denomina Junta de Comisionados de San Juan, que puede imponer contribuciones y arbitrios razo-nables.
Las rentas de la Capital proceden de varias fuentes. Una es, según expresamente dispone el artículo 40 de la ley, “ (h) el producto de los arbitrios e impuestos que aprobare la Junta de Comisionados, entre los cuales figurarán los si-guientes : . . . (9) Sobre matanza de ganado en mataderos públicos o privados, que no exceda de treinta (30) centavos la arroba de carne de cerdo y de ganado vacuno y de cin-cuenta (50) centavos por cada cerdo, cabro o carnero; (10) En cualquier otro arbitrio o impuesto razonable que decretare la Junta de Comisionados.”
Abarcan, pues, las facultades legislativas de la Capital la salud pública en general y los mercados y mataderos en particular, extendiéndose hasta la imposición de arbitrios e impuestos sobre la matanza de ganado en mataderos públicos o privados.
En este caso no se trata de una contribución o impuesto sobre matanza de ganado. Según la ordenanza lo que se cobra es “la suma de veinte centavos por cada arroba, como arbitrio o derecho de inspección,” para imponer el cual tiene a nuestro juicio en principio pleno poder la Capital. Si debe vigilar por la salud del pueblo, si mercados y mataderos se ponen bajo su dirección, y si para inspeccionar las reses que se sacrifiquen en dichos mataderos y las carnes que se vendan en dichos mercados a los efectos de garantizar la salud del pueblo se ve obligada a incurrir en gastos, claro es que puede resarcirse de ellos mediante la imposición y cobro de un derecho de inspección.
Este extremo nos parece claro. Lo que debe investigarse es si el impuesto constituye o no un justo derecho de inspec-*174ción o si es en verdad nn arbitrio sobre venta de carne, y si sea derecho de inspección o arbitrio, es o no uniforme. Esto nos lleva al estudio y resolución de los otros cinco motivos alegados para pedir a la corte que decretara la nulidad de la ordenanza.
De intento transcribimos la ordenanza íntegramente. Le-yendo en conjunto sus disposiciones se advierte que el pensa-miento generador de ellas no fue la imposición de un justo derecho de inspección sino la imposición de un verdadero tributo a la carne que se introdujera de la Isla para ser vendida en San Juan en competencia con la procedente de reses sacrificadas en San Juan mismo. Y esa impresión se vigoriza examinando los argumentos que contiene el alegato de la parte apelante en pro de la ordenanza. El propósito de ésta evidentemente no fue garantizar la salud pública a virtud de una verdadera y eficiente inspección, sino el de proteger los intereses de los vendedores de carne de reses sacrificadas en San Juan.
Pero trátese de un derecho de inspección o de un impuesto, creemos que es aparente su falta de uniformidad. El que introduce para su venta en San Juan carne procedente de otros municipios de la Isla lo hace sujeto a las leyes generales insulares de sanidad y a las ordenanzas del municipio de origen y debe proveerse además en San Juan mismo de una licencia para vender y satisfacer el derecho que se le cobre por el uso del puesto en que venda la carne en el mercado. Esos derechos son uniformes y parecen suficientes para com-pensar los gastos de la inspección que para garantía de los habitantes de la ciudad debe realizar su gobierno. Mas el derecho de inspección o el tributo que exclusivamente impone la ordenanza a la carne introducida en San Juan procedente de la Isla, eximiendo de él a la carne procedente de reses sacrificadas en el mismo San Juan y a la carne introducida en San Juan procedente del continente, es desigual y con-trario a lo prescrito en el artículo 2 del Acta Orgánica, a saber: “Las leyes para la imposición de contribución en *175Puerto Rico serán uniformes.” Véanse los casos de Suazo v. Lugo, Alcaide, 42 D.P.R. 57, Lugo v. Suazo, 59 F. (2d) 386 y Nazario v. Domenech, 43 D.P.R. 792.

Debe confirmarse la sentencia recurrida.